NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 15a0489n.06

                                          No. 13-2470


                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT
                                                                                      FILED
JOSEPH VIGIL,                                                                    Jul 07, 2015
                                                                            DEBORAH S. HUNT, Clerk
       Plaintiff-Appellant,
v.
                                                     ON APPEAL FROM THE UNITED
REGENTS OF THE UNIVERSITY                            STATES DISTRICT COURT FOR THE
OF MICHIGAN, et al.,                                 EASTERN DISTRICT OF MICHIGAN

       Defendants-Appellees.


BEFORE:        SUHRHEINRICH, CLAY, and ROGERS, Circuit Judges.


       CLAY, Circuit Judge. Plaintiff Joseph Dean Vigil filed this action under 42 U.S.C.

§ 1983 and parallel Michigan constitutional protections to challenge his treatment and eventual

dismissal in November 2007 from the doctoral program in political science at the University of

Michigan.1 Vigil’s claim of disparate treatment on the basis of race during his tenure in the

program was dismissed as untimely, and, pursuant to an earlier order of this Court, the case

proceeded solely on his claims relating to his dismissal from the program. Vigil v. Regents of the

Univ. of Mich., No. 11-2075, (6th Cir. Dec. 6, 2012). Following discovery, the district court

granted Defendants’ motion for summary judgment. Vigil v. Regents of the Univ. of Mich., 980

F. Supp. 2d 790 (E.D. Mich. 2013). Vigil timely appealed the judgment as to his procedural due

process claim and his First Amendment retaliation claim. We AFFIRM.



       1
        Vigil originally asserted a variety of state law tort claims, but those were abandoned
below and are not relevant to this appeal.
                                           No. 13-2470


       Vigil was admitted to the graduate program in political science at the University of

Michigan and enrolled there in September 1991. He completed his coursework in 1993 and

achieved candidacy for a doctoral degree in 2001. By this time, Vigil was conducting his

graduate work long-distance while teaching as an adjunct in Colorado. The department voted on

December 14, 2000 to require doctoral candidates to complete and successfully defend their

dissertations within six years from the date of candidacy.

       In 2003, Vigil formed a committee of four members to oversee his dissertation research,

as required by department policy. Vigil’s research concerned sex-workers and First Amendment

protections, and his committee included scholars in First Amendment law, women’s studies, and

political science. By 2004, Vigil’s dissertation efforts had run into serious trouble. In April of

that year, the chair of his committee reported that the committee had developed “serious

reservations” about the work Vigil submitted. (R. 43-1, April 2004 Letter, PageID 624.) One of

the committee members left the committee after being denied tenure. In the fall of 2004, Vigil

tried with increasing frustration and no success to convince his dissertation chair to support his

request for an exemption that would allow him to defend the dissertation before a three-person

committee, contrary to department practice. Finally, in December 2004, Vigil was able to recruit

a women’s studies professor to serve as the fourth person on his committee.

       Vigil fared no better once the full draft was submitted to the committee. In a series of

emails, his chair and committee members informed him that “no one on the committee” thought

his “draft [was] defensible, and no one [saw] any plausible revising strategies for turning it into a

defensible draft,” (R. 43-1, Emails, PageID 635-36), that the empirical work was fatally flawed,

that the writing voiced “unsupported sentiments or opinions,” and that it failed to appropriately

engage with the scholarly literature (id. at 636-37). After Vigil submitted planned revisions in



                                                 2
                                           No. 13-2470


November 2005, his committee chair informed him that his dissertation did not meet scholarly

standards because, among other reasons, his position remained “a complete nonstarter on first

amendment grounds,” and on that basis resigned from the committee. (R. 36-6, Faculty Emails,

PageID 440.) Over the following months, Vigil’s other committee members reiterated their

views that, inter alia, “the basic research question, design, execution, and conclusion of the work

[were] flawed,” (id. at 441), his writing did not fairly represent the positions held by others, and

his empirical work was “unrelated . . . to the doctrinal and historical framework of his thesis” (id.

at 445). By March 2006, Vigil had been informed by every academic advisor on his committee

that his work did not meet the standards for doctoral work at the University of Michigan. Vigil

does not appear to have taken any action after March 2006 to pursue his degree. More than a

year and a half later, in November 2007, the University of Michigan sent Vigil a letter dismissing

him from the doctoral program, based on his failure to meet the dissertation requirement within

six years of achieving candidacy as required by departmental guidelines.

       The district court held that Vigil did not carry his summary judgment burden on either his

procedural due process claim or his First Amendment retaliation claim. The court found that the

record lacked any genuine dispute that Vigil received adequate notice “of his committee’s

dissatisfaction with his dissertation draft and belief it was not defense ready,” and that the

decision to dismiss him from the program was “‘careful and deliberate’ based on the committee

members’ comments and the graduate school’s requirement that candidates complete their

dissertation within six years of achieving candidacy.” 980 F. Supp. 2d at 803 (footnote omitted)

(citing Ku v. Tenn., 322 F.3d 431, 436 (6th Cir. 2003) (“[W]hen the student has been fully

informed of the faculty’s dissatisfaction with the student’s academic progress and when the

decision to dismiss was careful and deliberate, the Fourteenth Amendment’s procedural due



                                                 3
                                         No. 13-2470


process requirement has been met.”)). As to Vigil’s First Amendment retaliation claim, the

district court held that Vigil presented no allegations, much less factual disputes, that could

establish a connection between his constitutionally protected speech and Defendants’ decision to

dismiss him from the program pursuant to department policy. Id.

       We have thoroughly reviewed the record, the applicable law, and the parties’ arguments,

and we discern no error in the district court’s conclusions. We therefore hold that the district

court correctly concluded that Vigil failed to establish a genuine dispute of material fact that

would permit his procedural due process and First Amendment retaliation claims to go to a jury.

We AFFIRM on the basis of the district court’s September 30, 2013 opinion. See 980 F. Supp.

2d 790.




                                               4